Citation Nr: 0605547	
Decision Date: 02/27/06    Archive Date: 03/01/06

DOCKET NO.  99-04 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a genitourinary 
disorder including prostatitis and epididymitis.

2.  Entitlement to service connection for a cardiovascular 
disease including hypertension.

3.  Entitlement to service connection for a gastrointestinal 
disorder.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The appellant had active military service from July 1977 to 
June 1982.

This appeal initially came before the Board of Veterans' 
Appeals (Board) from a September 1998 rating decision by the 
Department of Veterans Affairs (VA) Jackson, Mississippi, 
Regional Office (RO).  The case was remanded in July 2000 for 
the purpose of clarifying the appellant's representative, and 
was remanded again in January 2001 in order to obtain 
additional evidence.

The Board denied the three issues listed on the first page of 
this decision in an October 2002 decision.  The veteran 
appealed this decision to the United States Court of Appeals 
for Veterans Claims (the Court).  By Order dated in June 
2005, the Court vacated the October 2002 Board decision, and 
remanded the case for readjudication.

The issue of entitlement to service connection for a 
genitourinary disorder including prostatitis and epididymitis 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.




FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claims for service 
connection for cardiovasculare disease and a gastrointestinal 
disorder.

2.  A cardiovascular disease, including hypertension, did not 
have its onset during service or for many years thereafter 
and is not otherwise related to active duty.

3.  A gastrointestinal disorder did not have its onset during 
service and is not otherwise related to active duty.


CONCLUSIONS OF LAW

1.  A cardiovascular disease including hypertension was not 
incurred in or aggravated by service, and may not be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 
5107 (West 2002); 38 C.F.R.§§ 3.303, 3.307, 3.309 (2005).

2.  A gastrointestinal disorder was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103,  
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Court has addressed the meaning of prejudicial error  (38 
U.S.C.A. § 7261(b)), what burden each party bears with regard 
to the Court's taking due account of the rule of prejudicial 
error, and the application of prejudicial error in the 
context of the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
Considering the decisions of the Court in Pelegrini and 
Mayfield, the Board finds that the requirements of the VCAA 
have been satisfied in this matter, as discussed below. 

In February 2001 and July 2002, the RO sent the appellant 
notification about the VCAA, which informed him of what 
evidence was necessary in order for VA to grant his claims.  
It informed him that it would assist in obtaining identified 
records, but that it was his duty to give enough information 
to obtain the additional records and to make sure the records 
were received by VA.  VA also discussed the attempts already 
made to obtain relevant evidence with regard to this appeal.  
Further, VA notified the appellant of his opportunity to 
submit additional evidence to support his appeal, as he was 
told to provide any additional pertinent evidence or 
information he had pertaining to his claim.  The letters 
notified the veteran of the evidence necessary to 
substantiate a claim for service connection.  

The appellant was also notified in the September 1998 rating 
decision, the February 1999 statement of the case (SOC) and 
the October 1999 and June 2002 supplemental statements of the 
case (SSOCs) of the evidence necessary to substantiate his 
claims of entitlement to service connection for a 
cardiovascular disease including hypertension, and a 
gastrointestinal disorder, and of the applicable laws and 
regulations.  

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, it was 
not possible to provide notice of VCAA prior to the September 
1998 rating decision on appeal.  However, complying notice 
was subsequently provided, and the case was readjudicated and 
the most recent SSOC was issued after complying notice was 
provided.  The content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
regarding VA's duty to notify.  The claimant been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices.  Further, 
the Board finds that the purpose behind the notice 
requirement has been satisfied because the claimant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  It appears that all 
obtainable evidence identified by the appellant relative to 
his claim has been obtained and associated with the claims 
file, and that neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal as to the issues of service 
connection for cardiovascular and gastrointestinal disorders.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the appellant in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under both former law and the VCAA.  The Board, therefore, 
finds that no useful purpose would be served in again 
remanding this matter for more development.  Such a remand 
would result in unnecessarily imposing additional burdens on 
VA, with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom.  
Winters v. Gober,  219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 15 
Vet. App. 165, 178 (2001) (en banc).

The record shows that the RO has secured the appellant's 
service medical records, along with VA and private medical 
treatment records since service. He has not identified any 
additional records that may still be outstanding. The Board 
notes that the appellant presented testimony regarding his 
claims at a May 1999 Regional Office hearing, at which he 
identified private medical records from a Dr. Maddox and a 
Dr. Curry that he felt would provide evidence helpful to his 
claims.  The Board notes that those private medical records 
are associated with the claims file.  Therefore, the Board 
finds that VA has satisfied its duty to notify and to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1131.  Additionally, where a veteran 
had active and continuous military service for 90 days or 
more during a period of war, or during peacetime after 
December 31, 1946, and cardiovascular disease including 
hypertension becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's current 
disability was incurred in service.  38 C.F.R. § 3.303(d).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Cardiovascular Disease

The appellant contends that he first experienced 
cardiovascular symptoms in service.  At his May 1999 hearing, 
he described an occasional surge in his heartbeat that had 
begun in service.

Review of the service medical records does not reveal any 
complaint or finding of any cardiovascular disability.  The 
June 1982 separation examination report noted that findings 
related to the heart were normal, as was a chest X-ray.  The 
appellant's blood pressure at the examination was 106/72, and 
he indicated on the Report of Medical History that he had no 
history of any heart trouble.

At the December 1982 VA examination, the appellant had no 
cardiovascular complaints.  Findings for the cardiovascular 
system were normal, and the appellant's blood pressure was 
130/70.

Private medical records from Dr. Adams show diagnosis and 
treatment for hypertension beginning in 1995.

The evidence presented does not demonstrate any abnormal 
cardiovascular findings during the appellant's period of 
active military service, nor does the evidence show that he 
had any cardiovascular complaints during that time.  His 
blood pressure was within the range of normal limits at the 
time of his separation in June 1982 and again six months 
later at the December 1982 VA examination.  The initial 
manifestation of any cardiovascular problem was in 1995, when 
he was diagnosed with hypertension and began receiving 
treatment therefore.  In the absence of competent evidence 
indicating the presence of a cardiovascular disease including 
hypertension in service or within the first year after 
service, the Board is unable to identify a basis to grant 
service connection for a cardiovascular disease, including 
hypertension.

Having been advised by VA of what is needed to submit a 
substantially complete application for benefits, the 
appellant has not submitted competent medical evidence 
supporting his contentions regarding his claim of entitlement 
to service connection for a cardiovascular disease including 
hypertension.  Rather, he has offered only his own general 
arguments as to why he believes his hypertension is related 
to his military service.  It is noted that he has not shown, 
nor claimed, that he is a medical expert, capable of 
rendering medical opinions.  Therefore, his opinion is 
insufficient to demonstrate that he has a cardiovascular 
disability that is related to active duty.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Gastrointestinal Disorder

The appellant claims that he has experienced stomach problems 
including constipation since his period of active military 
service.

Service medical records show no complaint or finding of any 
gastrointestinal disorder.  The June 1982 separation 
examination report noted that findings for the abdomen and 
viscera were normal, and the appellant indicated on the 
Report of Medical History that he had no history of stomach 
or intestinal trouble.

The appellant had no gastrointestinal complaints at the 
December 1982 VA examination, and the digestive system was 
reported to be normal.

Private medical records show that the appellant was seen on 
January 4, 1984, for a complaint of constipation, which he 
indicated had existed for a year and a half, and particularly 
during the past year.  It was noted that he was taking 
anabolic steroids for weight lifting.  It was reported that 
there was no overt evidence of any endocrinopathy or 
psychiatric disorder.  He was seen a week later, at which 
time he complained of a feeling of obstruction in his rectum.  
On January 18, 1984, he underwent a sigmoidoscopy, which was 
considered normal and did not show any obstruction in the 
rectum/colon.  A barium enema two days later was also normal, 
and the appellant indicated at that time that his 
constipation was getting better with dietary regulation.  It 
was reported that the etiology of the appellant's 
constipation was probably related to diet and possibly to 
anabolic steroids and psychiatric problems.

VA outpatient records reveal that the appellant was seen in 
October 1998 for a complaint of constipation and left lower 
quadrant discomfort for years.  The impressions included 
constipation.  A barium enema performed later in October 1998 
was essentially unremarkable.

The evidence presented in this case does not show that a 
gastrointestinal disorder was manifested in service, and the 
appellant indicated at his service separation examination 
that he had not had any stomach or intestinal problems.  The 
appellant's initial treatment for constipation was in January 
1984- a year and a half after his separation from service.  
There has been no competent evidence submitted which 
demonstrates the appellant has a gastrointestinal disorder 
that is related to his military service.  In the absence of 
any such evidence, the Board finds that service connection is 
not warranted for a gastrointestinal disorder.

Having been advised by VA of what is needed to submit a 
substantially complete application for benefits, the 
appellant has not submitted competent medical evidence 
supporting his contentions regarding his claim of entitlement 
to service connection for a gastrointestinal disorder.  
Rather, he has offered only his own general arguments to the 
effect that he believes that he has a stomach problem that is 
related to service.  It is noted that he has not shown, nor 
claimed, that he is a medical expert, capable of rendering 
medical opinions.  Therefore, his opinion is insufficient to 
demonstrate that he has a gastrointestinal disability that is 
related to active duty.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

The Board declines to obtain a medical nexus opinion with 
respect to the claims of service connection for 
gastrointestinal and cardiovascular disease because there is 
no evidence of pertinent disability in service or in close 
proximity to service.  Thus, while there are current 
diagnoses of gastrointestinal disability and cardiovascular 
disease, there is no true indication that pertinent 
disability is associated with service.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  Indeed, in view of the 
absence of abnormal findings in service, the negative 
examination performed at separation from service, and the 
first suggestion of pertinent disability more than a year 
after active duty, relating gastrointestinal disability or 
cardiovascular disease to service would certainly be 
speculative.  However, service connection may not be based on 
a resort to pure speculation or even remote possibility.  See 
38 C.F.R. § 3.102 (2004).  The duty to assist is not invoked, 
even under Charles, where "no reasonable possibility exists 
that such assistance would aid in substantiating the claim." 
38 USCA 5103A(a)(2).  


ORDER

Service connection for a cardiovascular disease including 
hypertension is denied.

Service connection for a gastrointestinal disorder is denied.


REMAND

The veteran's service medical records reveal that he was 
repeatedly treated between June 1978 and January 1981 for a 
fungal rash and itching in his feet, groin, and lower abdomen 
area.  He is service-connected for dermatophytosis of the 
feet and groin.  There were no findings or genitourinary 
disability, including prostatitis or epididymitis in the 
service medical folder.  

There is no indication from the medical evidence in the 
record on appeal that the veteran received treatment for, or 
suffered from, a genitourinary disability during the twelve 
year period of time between his discharge in June 1982 and 
October 1994.  Dr. Maddox, the veteran's treating physician, 
first diagnosed the veteran as having chronic epididymitis in 
October 1994.  Beginning in March 1995, the veteran was also 
diagnosed with and treated for prostatitis by Dr. Curry, 
another private physician.  

In April 1998, the veteran filed with the RO claims for 
service connection for a groin condition (including 
prostatitis and epididymitis).  VA's outpatient records dated 
August 1998 included a diagnosis of the veteran having a 
chronic bacterial prostatitis.  That same month, he filed 
with the RO a statement that described the history of his 
groin condition from his treatment in service through the 
time of his filing.  In addition to describing his private 
treatment from 1994 through 1998, the veteran noted that he 
experienced continual symptoms of itching in his penis and 
testicles following his service and throughout the 1980s, but 
that, the itch was so " minutely occasional" that he never 
sought treatment until the 1990s.  

In May 1999, the veteran's treating physician, Dr. Maddox, 
submitted a medical opinion concluding:

I cannot say with a high probability of 
certainty that this veteran's conditions 
are linked to his current conditions.  If 
he had these conditions when he was in the 
service, I think he has had an ongoing 
problem with them.  I have reviewed all of 
our records on [the veteran] and this is my 
opinion.  

The veteran asserts that (1) his current groin condition, 
although not present during military service was caused by 
his in-service condition, namely his fungal rash or tinea 
cruris, and (2) his epididymitis was present in service but 
not treated until following his discharge. 

The Court's June 2005 order directed the Board to obtain a VA 
examination to address the question of whether the veteran's 
claimed genitourinary complaints, including prostatitis and 
epididymitis, are related to his period of active duty or to 
his service connected dermatophytosis of the feet and groin.



Accordingly, the case is REMANDED for the following action:

1.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a VA urology 
examination to determine the nature and 
probable etiology of any genitourinary 
disability, including prostatitis and/or 
epididymitis.  The examiner is requested 
to provide an opinion as to whether there 
is a 50 percent probability or greater 
that any such diagnosed disability is 
related to, or caused by, the veteran's 
active military service or to his service 
connected dermatophytosis of the groin 
area.  The veteran's claims folder should 
be available for review in conjunction 
with the examination, and the examiner is 
specifically requested to review the 
service medical records and the medical 
records summarized above, including the 
May 1999 statement from B.F. Maddox, M.D.  
All findings, and the reasons and bases 
therefore, should be set forth in a clear 
and logical manner on the examination 
report.  A complete explanation for any 
conclusions reached would be helpful in 
adjudicating the claim.

2.  After the development requested above 
has been completed, the RO should again 
review the veteran's claim for entitlement 
to service connection for a genitourinary 
disorder, including prostatitis and 
epididymitis, on both a direct and 
secondary basis.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the veteran until he is 
notified by the RO; however, the veteran is advised that 
failure to report for any scheduled examination may result in 
the denial of his claim.  38 C.F.R. § 3.655 (2005).  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


